Opinion,
Mb. Justice Williams:
This case depends on the construction of the will of Prisca Levan Mannerback. The testator, after certain specific bequests, directed that the residue of his property, real, personal, and mixed, should be divided into four equal parts, that being the number of his children. He gave one part each to Samuel, George, and Rosa, and the other part to the children of William, with the direction that “ each of my said children shall receive the interest only of his or her respective share during his or her natural life, and, upon the death of each of my said children, then the children of such deceased child shall take absolutely and without restriction, in equal shares, the share so limited to their parent during his or her natural life.” The testator then appoints George D. Stitzel trustee for all his children, and gives him full power to “receive, collect, hold, and invest as he may deem most advantageous,” the entire fund, with direction to pay the interest on one fourth of it to each of his children during life. He expressly provides that the interest so to be paid by the trustee shall not be liable for the debts of his children, nor liable to seizure or attachment, nor capable of assignment or transfer by way of anticipation, and that nothing but the receipt of the child entitled to the interest shall be a discharge to the trustee from his liability to pay. The persons to whom the estate was to pass from the trustee on the death of the children of the testator are described in item third of the will as “ the children of my children.” In the seventh *350item they are described as “ my grandchildren.” The purpose of the testator to be gathered from these provisions, and from the whole will, was to give his estate absolutely to his grandchildren on the decease of his own children, and meantime to secure the payment of the annual income in- equal parts to his children during their lives. To secure this result, he created a trust imposing the duty of the management of his estate and the collection and payment of the income on the trustee. Upon the death of one of his children leaving children or issue surviving, one fourth of the estate was to be paid over to such children absolutely, until, upon the death of the last one, the payment of the last share to the children of such child of the testator would execute the trust, and leave the trustee with no further duties to perform.
It would be difficult to imagine a clearer case of an active trust than that created by this will. Samuel Mannerback, one of the four children of the testator, died some time after coming of age, leaving a widow and one child to survive him. The question- raised is over the disposition of the one fourth of the estate on which he received the income during his life from the trustee. This depends, as the learned judge of.the court below well said, on the answer to the question, “ Does Samuel take his share absolutely, or merely the interest for life ? ” The trust company is the guardian of his child, and claims the fund for its ward, while the creditors of Samuel and his widow were allowed by tbe court to come in on the fund, on the theory that Samuel was the absolute owner of one fourth of the estate of the testator. This is contrary to the general scheme or purpose of the testator, which was to give his estate absolutely to his grandchildren. It is opposed to the express terms of the bequest, which provided that “ each of my said children shall ■receive the interest only,” and this'for the natural life of each. It subjects the principal to the debts of Samuel, although the testator had directed that it should go to Samuel’s children, and had declared that the interest should not be liable for the debts of Samuel, should not be subject to attachment, nor capable of transfer. It overlooks the fact that Samuel had an equitable interest only, and that the legal title was in the trustee for the purpose of enabling him to discharge the duty that the will imposed upon him, to pay over on the death of *351eacli of testator’s children, to tbe children whom he or she should leave surviving, the share of the testator’s estate on whicb the deceased parent bad been entitled to the interest or income. Tbe rule in Shelley’s Case is not applicable, because tbe life-estate is an equitable one, and the remainder is a legal estate in fee-simple: Rife v. Geyer, 59 Pa. 393 ; Myers’s App., 49 Pa. 111. Moreover, tbe word “ children,” so constantly used by the testator, is ordinarily a word of purchase: Guthrie’s App., 37 Pa. 9. Tbe word “ issue ” used in tbe ninth item of the will, is used in the same sense as the word “ children,” and bas no effect on our question. In Sheets’ Est., 52 Pa. 257, it was distinctly held that, both as to personalty and realty, when an absolute interest is given in remainder, after a life-estate, to tbe children of the first taker, a limitation over on default of issue does not raise an estate-tail by implication. “ Issue ” means such issue; that is, children. Bnt it is enough that tlie children of Prisca Levan Mannerback had but an equitable interest in the estate of their father, tbe legal title to which was limited to tlieir children, tbe grandchildren of the testator, who took from him, and not as heirs at law of his children.
The judgment is therefore reversed, and tbe fund awarded to tbe appellant, the guardian of tbe child of Samuel Mannerback.